Exhibit 10.11

INDEMNITY AGREEMENT

This Indemnity Agreement (the “Agreement”), dated as of March 6, 2015, is
entered into by and among Zeta Acquisition Corp. III, a Delaware corporation
(“Zeta”), Kura Oncology, Inc., a Delaware corporation (“Kura” and together with
Zeta, the “Companies”), and Matthew P. Kinley (the “Indemnitee”).

W I T N E S S E T H:

WHEREAS, Indemnitee is a director on the board of directors of Zeta (the “Board
of Directors”) and/or an officer of Zeta and in such capacity(ies) is performing
valuable services for Zeta; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of Zeta on the condition that he be
indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Companies
all amounts necessary to effectuate in full the indemnity provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee and the Companies intending to be legally bound
hereby, the parties hereto agree as follows:

1. Services by Indemnitee. Indemnitee agrees to serve as director or officer of
Zeta, or both, so long as Indemnitee is duly appointed or elected and qualified
in accordance with the applicable provisions of the Certificate of Incorporation
and bylaws of Zeta, and until such time as Indemnitee resigns or fails to stand
for election or is removed from Indemnitee’s positions. Indemnitee may from time
to time also perform other services at the request or for the convenience of, or
otherwise benefiting Zeta.

2. Indemnification. Subject to the limitations set forth herein and in Section 6
hereof, the Companies hereby agree to indemnify Indemnitee as follows:

The Companies shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitee acting in his official capacity as officer and
director of Zeta relating to (i) the consideration, approval or consummation of
the Transaction Documents (defined below) and (ii) to the extent applicable, in
his official capacity as a director of Zeta following the Effective Time (as
defined in the Merger Agreement) of the merger transaction contemplated by that
certain Agreement and Plan of Merger dated 6, 2015, by and among Zeta, Kura and
Kura Operations, Inc. (the “Merger Agreement”), in compliance with Section 14(f)
of the Exchange Act of 1934, as amended and Rule 14f-1 promulgated thereunder,
indemnify Indemnitee to the fullest extent permitted by Section 145 of the
General Corporation Law of Delaware (the “DGCL”) and the Certificate of
Incorporation of Zeta in effect on the date hereof or as such law or Certificate
of Incorporation may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits Zeta to provide broader
indemnification rights than the law or Certificate of Incorporation permitted
Zeta to provide before such amendment). Notwithstanding the foregoing, the
Companies shall not be required



--------------------------------------------------------------------------------

to indemnify Indemnitee for acts or omissions of Indemnitee constituting fraud,
bad faith, gross negligence or intentional misconduct. The right to
indemnification conferred herein and in the Certificate of Incorporation shall
be presumed to have been relied upon by Indemnitee in serving or continuing to
serve Zeta and shall be enforceable as a contract right. Without in any way
diminishing the scope of the indemnification provided by this Section 2, the
Companies will indemnify Indemnitee against Expenses (as hereinafter defined)
and Liabilities (as hereinafter defined) actually and reasonably incurred by
Indemnitee or on their behalves in connection with the investigation, defense,
settlement or appeal of such Proceeding. In addition to, and not as a limitation
of, the foregoing, the rights of indemnification of Indemnitee provided under
this Agreement shall include those rights set forth in Section 8 below.
Notwithstanding the foregoing, the Companies shall be required to indemnify
Indemnitee in connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement) only if the commencement of such Proceeding was authorized by the
Board of Directors. Notwithstanding anything to the contrary contained herein,
the Companies shall have no obligation to indemnify the Indemnitee to the extent
such indemnification would not be permitted under Section 145 of the DGCL or
Zeta’s Certificate of Incorporation in effect on the date hereof.

3. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Companies shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within ninety (90) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or other disposition or partial disposition of any
Proceeding or any other event that could enable the Companies to determine
Indemnitee’s entitlement to indemnification, the requisite determination that
Indemnitee is entitled to indemnification shall be deemed to have been made.

4. Advancement of Expenses. To the extent not prohibited by law, the Companies
shall advance the Expenses or Liabilities incurred by Indemnitee in connection
with any Proceeding, and such advancement shall be made within twenty (20) days
after the receipt by the Companies of a statement or statements requesting such
advances (which shall include invoices received by Indemnitee in connection with
such Expenses or Liabilities but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditures made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice) and upon request of the Companies, an
undertaking to repay the advancement of Expenses or Liabilities if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Companies. Advances shall be unsecured, interest free and
without regard to Indemnitee’s ability to repay the expenses. Advances shall
include any and all Expenses and/or Liabilities actually and reasonably incurred
by Indemnitee



--------------------------------------------------------------------------------

pursuing an action to enforce Indemnitee’s right to indemnification under this
Agreement, or otherwise and this right of advancement, including Expenses and/or
Liabilities incurred preparing and forwarding statements to the Company to
support the advances claimed. Indemnitee acknowledges that the execution and
delivery of this Agreement shall constitute an undertaking providing that
Indemnitee shall, to the fullest extent required by law, repay the advance if
and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company. The right to advances under this
Section shall continue until final disposition of any proceeding, including any
appeal therein. This Section 4 shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 15(d)(ii).

5. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification or advancement of expenses to the Companies. Any request for
indemnification or advancement of expenses shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification or advancement of expenses. In
any event, Indemnitee shall submit Indemnitee’s claim for indemnification or
advancement of expenses within a reasonable time, not to exceed ninety (90) days
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or final termination,
whichever is the later date for which Indemnitee requests indemnification.

(b) Independent Legal Counsel (as hereinafter defined) shall determine whether
Indemnitee is entitled to indemnification or advancement of expenses.
Determination of Indemnitee’s entitlement to indemnification or advancement of
expenses shall be made not later than ninety (90) days after the Companies’
receipt of Indemnitee’s written request for such indemnification or advancement
of expenses, provided that any request for indemnification or advancement of
expenses for Liabilities, other than amounts paid in settlement, shall have been
made after a determination thereof in a Proceeding.

6. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Companies shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:

(a) To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by either of the Companies or
affiliates otherwise than pursuant to this Agreement. Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Companies pursuant to this Agreement by assigning to the Companies any
claims under such insurance to the extent Indemnitee is paid by the Companies;

(b) For Liabilities in connection with Proceedings settled without the
Companies’ consent, which consent, however, shall not be unreasonably withheld;

(c) In no event shall the Companies be liable to pay the fees and disbursements
of more than one counsel in any single Proceeding except to the extent that, in
the opinion of counsel of the Indemnitee, the Indemnitee has conflicting
interests in the outcome of such



--------------------------------------------------------------------------------

Proceeding; or

(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee.

7. Fees and Expenses of Independent Legal Counsel. The Companies agree to pay
the reasonable fees and expenses of Independent Legal Counsel and to fully
indemnify such Independent Legal Counsel against any and all expenses and losses
incurred by any of them arising out of or relating to this Agreement or their
engagement pursuant hereto.

8. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iii) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in a court of
competent jurisdiction in the State of California of the remedy sought.

(b) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 5 hereof or otherwise pursuant to the terms of this Agreement, the
Companies shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.

(c) The Companies shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Companies shall stipulate in any such court or before any such arbitrator that
the Companies are bound by all the provisions of this Agreement and are
precluded from making any assertion to the contrary.

(d) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Companies when and as
incurred by Indemnitee, to the extent it is determined that Indemnitee is
entitled to indemnification hereunder.

9. Contribution. To the fullest extent permissible under applicable law, in the
event the Companies are obligated to indemnify Indemnitee under this Agreement
and the indemnification provided for herein is unavailable to Indemnitee for any
reason whatsoever, the Companies, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Companies and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Companies (and their respective directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).



--------------------------------------------------------------------------------

10. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by all of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

11. Subrogation. In the event of payment under this Agreement, the Companies
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Companies effectively to bring suit to
enforce such rights.

12. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Companies in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify the Companies will not relieve it from any liability that it may have to
Indemnitee if such omission does not prejudice the Companies’ rights. If such
omission does prejudice the Companies’ rights, the Companies will be relieved
from liability only to the extent of such prejudice; nor will such omission
relieve the Companies from any liability that they may have to Indemnitee
otherwise than under this Agreement.

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Zeta: Zeta Acquisition Corp. III c/o Equity Dynamics Inc. 666 Walnut
Street Suite 2116 Des Moines, IA 50309 Telephone: (515) 244-5746 Attn: Matthew
P. Kinley (b) If to Kura: Kura Oncology, Inc. 11119 North Torrey Pines Road
Suite 125 La Jolla, CA 92037 Telephone: (858) 500-8800 Attn: Troy Wilson,
President and Chief Executive Officer (c) If to Indemnitee: John Pappajohn c/o
Equity Dynamics Inc. 666 Walnut Street Suite 2116 Des Moines, IA 50309
Telephone: (515) 244-5746



--------------------------------------------------------------------------------

or to such other address as may have been furnished to Indemnitee by the
Companies or to the Companies by Indemnitee, as the case may be.

14. Non-exclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Companies’ Certificates of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Boards of Directors or
otherwise.

15. Certain Definitions.

(a) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses) actually and reasonably incurred in
connection with either the investigation, defense, settlement or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.

(b) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Companies and approved by Indemnitee (which approval shall not
be unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Companies or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

(c) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.

(d) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, that (i) is associated with Indemnitee’s
actions as an officer and/or director of Zeta relating to the approval of or
consummation of the transactions contemplated by the Transaction Documents,
absent fraud, bad faith, gross negligence or intentional misconduct, including
any action brought by or in the right of Zeta or Kura, and (ii) is not initiated
or brought by one or more of the Indemnitee.

(e) “Transaction Documents” shall collectively mean (1) that certain Agreement
and Plan of Merger, dated March 6, 2015, by and among Kura, Zeta and Merger Sub,
(2) that certain Common Stock Purchase Agreement, dated March 6, 2015, by and
among Kura, each



--------------------------------------------------------------------------------

person listed on Schedule I attached thereto (the “Investors”), and Zeta, but
only for purposes of assuming all of Kura’s rights, duties and obligations
pursuant to Section 11 thereof, and (3) that certain Registration Rights
Agreement, dated March 6, 2015, by and among Kura, the Investors, the existing
stockholders of Kura, and Zeta, but only for purposes of assuming all of Kura’s
rights, duties and obligations pursuant to Section 8 thereof.

16. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Companies), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
for two (2) years subsequent to the date of this Agreement, regardless of
whether Indemnitee continues to serve as director or an officer of Zeta.

17. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

19. Consent to Jurisdiction. The Companies and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or Proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

20. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement and
any documents relating to it may be executed and transmitted to any other party
by facsimile or email of a PDF, which facsimile or PDF shall be deemed to be,
and utilized in all respects as, an original, wet-inked document.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

ZETA ACQUISITION CORP. III By:

/s/ John Pappajohn

Name: John Pappajohn Its: President KURA ONCOLOGY, INC. By:

/s/ Troy Wilson

Name: Troy Wilson Its: President, Chief Executive Officer, and Director
INDEMNITEE

/s/ Matthew P. Kinley

MATTHEW P. KINLEY

[Signature Page to Indemnity Agreement]



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

This Indemnity Agreement (the “Agreement”), dated as of March 6, 2015, is
entered into by and among Zeta Acquisition Corp. III, a Delaware corporation
(“Zeta”), Kura Oncology, Inc., a Delaware corporation (“Kura” and together with
Zeta, the “Companies”), and John Pappajohn (the “Indemnitee”).

W I T N E S S E T H:

WHEREAS, Indemnitee is a director on the board of directors of Zeta (the “Board
of Directors”) and/or an officer of Zeta and in such capacity(ies) is performing
valuable services for Zeta; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of Zeta on the condition that he be
indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Companies
all amounts necessary to effectuate in full the indemnity provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee and the Companies intending to be legally bound
hereby, the parties hereto agree as follows:

1. Services by Indemnitee. Indemnitee agrees to serve as director or officer of
Zeta, or both, so long as Indemnitee is duly appointed or elected and qualified
in accordance with the applicable provisions of the Certificate of Incorporation
and bylaws of Zeta, and until such time as Indemnitee resigns or fails to stand
for election or is removed from Indemnitee’s positions. Indemnitee may from time
to time also perform other services at the request or for the convenience of, or
otherwise benefiting Zeta.

2. Indemnification. Subject to the limitations set forth herein and in Section 6
hereof, the Companies hereby agree to indemnify Indemnitee as follows:

The Companies shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitee acting in his official capacity as officer and
director of Zeta relating to (i) the consideration, approval or consummation of
the Transaction Documents (defined below) and (ii) to the extent applicable, in
his official capacity as a director of Zeta following the Effective Time (as
defined in the Merger Agreement) of the merger transaction contemplated by that
certain Agreement and Plan of Merger dated 6, 2015, by and among Zeta, Kura and
Kura Operations, Inc. (the “Merger Agreement”), in compliance with Section 14(f)
of the Exchange Act of 1934, as amended and Rule 14f-1 promulgated thereunder,
indemnify Indemnitee to the fullest extent permitted by Section 145 of the
General Corporation Law of Delaware (the “DGCL”) and the Certificate of
Incorporation of Zeta in effect on the date hereof or as such law or Certificate
of Incorporation may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits Zeta to provide broader
indemnification rights than the law or Certificate of Incorporation permitted
Zeta to provide before such amendment). Notwithstanding the foregoing, the
Companies shall not be required



--------------------------------------------------------------------------------

to indemnify Indemnitee for acts or omissions of Indemnitee constituting fraud,
bad faith, gross negligence or intentional misconduct. The right to
indemnification conferred herein and in the Certificate of Incorporation shall
be presumed to have been relied upon by Indemnitee in serving or continuing to
serve Zeta and shall be enforceable as a contract right. Without in any way
diminishing the scope of the indemnification provided by this Section 2, the
Companies will indemnify Indemnitee against Expenses (as hereinafter defined)
and Liabilities (as hereinafter defined) actually and reasonably incurred by
Indemnitee or on their behalves in connection with the investigation, defense,
settlement or appeal of such Proceeding. In addition to, and not as a limitation
of, the foregoing, the rights of indemnification of Indemnitee provided under
this Agreement shall include those rights set forth in Section 8 below.
Notwithstanding the foregoing, the Companies shall be required to indemnify
Indemnitee in connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement) only if the commencement of such Proceeding was authorized by the
Board of Directors. Notwithstanding anything to the contrary contained herein,
the Companies shall have no obligation to indemnify the Indemnitee to the extent
such indemnification would not be permitted under Section 145 of the DGCL or
Zeta’s Certificate of Incorporation in effect on the date hereof.

3. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Companies shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within ninety (90) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or other disposition or partial disposition of any
Proceeding or any other event that could enable the Companies to determine
Indemnitee’s entitlement to indemnification, the requisite determination that
Indemnitee is entitled to indemnification shall be deemed to have been made.

4. Advancement of Expenses. To the extent not prohibited by law, the Companies
shall advance the Expenses or Liabilities incurred by Indemnitee in connection
with any Proceeding, and such advancement shall be made within twenty (20) days
after the receipt by the Companies of a statement or statements requesting such
advances (which shall include invoices received by Indemnitee in connection with
such Expenses or Liabilities but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditures made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice) and upon request of the Companies, an
undertaking to repay the advancement of Expenses or Liabilities if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Companies. Advances shall be unsecured, interest free and
without regard to Indemnitee’s ability to repay the expenses. Advances shall
include any and all Expenses and/or Liabilities actually and reasonably incurred
by Indemnitee



--------------------------------------------------------------------------------

pursuing an action to enforce Indemnitee’s right to indemnification under this
Agreement, or otherwise and this right of advancement, including Expenses and/or
Liabilities incurred preparing and forwarding statements to the Company to
support the advances claimed. Indemnitee acknowledges that the execution and
delivery of this Agreement shall constitute an undertaking providing that
Indemnitee shall, to the fullest extent required by law, repay the advance if
and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company. The right to advances under this
Section shall continue until final disposition of any proceeding, including any
appeal therein. This Section 4 shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 15(d)(ii).

5. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification or advancement of expenses to the Companies. Any request for
indemnification or advancement of expenses shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification or advancement of expenses. In
any event, Indemnitee shall submit Indemnitee’s claim for indemnification or
advancement of expenses within a reasonable time, not to exceed ninety (90) days
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or final termination,
whichever is the later date for which Indemnitee requests indemnification.

(b) Independent Legal Counsel (as hereinafter defined) shall determine whether
Indemnitee is entitled to indemnification or advancement of expenses.
Determination of Indemnitee’s entitlement to indemnification or advancement of
expenses shall be made not later than ninety (90) days after the Companies’
receipt of Indemnitee’s written request for such indemnification or advancement
of expenses, provided that any request for indemnification or advancement of
expenses for Liabilities, other than amounts paid in settlement, shall have been
made after a determination thereof in a Proceeding.

6. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Companies shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:

(a) To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by either of the Companies or
affiliates otherwise than pursuant to this Agreement. Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Companies pursuant to this Agreement by assigning to the Companies any
claims under such insurance to the extent Indemnitee is paid by the Companies;

(b) For Liabilities in connection with Proceedings settled without the
Companies’ consent, which consent, however, shall not be unreasonably withheld;

(c) In no event shall the Companies be liable to pay the fees and disbursements
of more than one counsel in any single Proceeding except to the extent that, in
the opinion of counsel of the Indemnitee, the Indemnitee has conflicting
interests in the outcome of such



--------------------------------------------------------------------------------

Proceeding; or

(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee.

7. Fees and Expenses of Independent Legal Counsel. The Companies agree to pay
the reasonable fees and expenses of Independent Legal Counsel and to fully
indemnify such Independent Legal Counsel against any and all expenses and losses
incurred by any of them arising out of or relating to this Agreement or their
engagement pursuant hereto.

8. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iii) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in a court of
competent jurisdiction in the State of California of the remedy sought.

(b) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 5 hereof or otherwise pursuant to the terms of this Agreement, the
Companies shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.

(c) The Companies shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Companies shall stipulate in any such court or before any such arbitrator that
the Companies are bound by all the provisions of this Agreement and are
precluded from making any assertion to the contrary.

(d) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Companies when and as
incurred by Indemnitee, to the extent it is determined that Indemnitee is
entitled to indemnification hereunder.

9. Contribution. To the fullest extent permissible under applicable law, in the
event the Companies are obligated to indemnify Indemnitee under this Agreement
and the indemnification provided for herein is unavailable to Indemnitee for any
reason whatsoever, the Companies, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Companies and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Companies (and their respective directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).



--------------------------------------------------------------------------------

10. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by all of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

11. Subrogation. In the event of payment under this Agreement, the Companies
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Companies effectively to bring suit to
enforce such rights.

12. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Companies in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify the Companies will not relieve it from any liability that it may have to
Indemnitee if such omission does not prejudice the Companies’ rights. If such
omission does prejudice the Companies’ rights, the Companies will be relieved
from liability only to the extent of such prejudice; nor will such omission
relieve the Companies from any liability that they may have to Indemnitee
otherwise than under this Agreement.

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Zeta: Zeta Acquisition Corp. III c/o Equity Dynamics Inc. 666 Walnut
Street Suite 2116 Des Moines, IA 50309 Telephone: (515) 244-5746 Attn: Matthew
P. Kinley (b) If to Kura: Kura Oncology, Inc. 11119 North Torrey Pines Road
Suite 125 La Jolla, CA 92037 Telephone: (858) 500-8800 Attn: Troy Wilson,
President and Chief Executive Officer (c) If to Indemnitee: John Pappajohn c/o
Equity Dynamics Inc. 666 Walnut Street Suite 2116 Des Moines, IA 50309
Telephone: (515) 244-5746



--------------------------------------------------------------------------------

or to such other address as may have been furnished to Indemnitee by the
Companies or to the Companies by Indemnitee, as the case may be.

14. Non-exclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Companies’ Certificates of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Boards of Directors or
otherwise.

15. Certain Definitions.

(a) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses) actually and reasonably incurred in
connection with either the investigation, defense, settlement or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.

(b) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Companies and approved by Indemnitee (which approval shall not
be unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Companies or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

(c) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.

(d) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, that (i) is associated with Indemnitee’s
actions as an officer and/or director of Zeta relating to the approval of or
consummation of the transactions contemplated by the Transaction Documents,
absent fraud, bad faith, gross negligence or intentional misconduct, including
any action brought by or in the right of Zeta or Kura, and (ii) is not initiated
or brought by one or more of the Indemnitee.

(e) “Transaction Documents” shall collectively mean (1) that certain Agreement
and Plan of Merger, dated March 6, 2015, by and among Kura, Zeta and Merger Sub,
(2) that certain Common Stock Purchase Agreement, dated March 6, 2015, by and
among Kura, each



--------------------------------------------------------------------------------

person listed on Schedule I attached thereto (the “Investors”), and Zeta, but
only for purposes of assuming all of Kura’s rights, duties and obligations
pursuant to Section 11 thereof, and (3) that certain Registration Rights
Agreement, dated March 6, 2015, by and among Kura, the Investors, the existing
stockholders of Kura, and Zeta, but only for purposes of assuming all of Kura’s
rights, duties and obligations pursuant to Section 8 thereof.

16. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Companies), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
for two (2) years subsequent to the date of this Agreement, regardless of
whether Indemnitee continues to serve as director or an officer of Zeta.

17. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

19. Consent to Jurisdiction. The Companies and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or Proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

20. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement and
any documents relating to it may be executed and transmitted to any other party
by facsimile or email of a PDF, which facsimile or PDF shall be deemed to be,
and utilized in all respects as, an original, wet-inked document.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

ZETA ACQUISITION CORP. III By:

/s/ Matthew P. Kinley

Name: Matthew P. Kinley Its: CFO KURA ONCOLOGY, INC. By:

/s/ Troy Wilson

Name: Troy Wilson Its: President, Chief Executive Officer, and Director
INDEMNITEE

/s/ John Pappajohn

JOHN PAPPAJOHN

[Signature Page to Indemnity Agreement]